COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Clements and Senior Judge Hodges
Argued at Chesapeake, Virginia


RENARD C. FIELDS
                                           MEMORANDUM OPINION * BY
v.   Record No. 2192-99-1                   JUDGE RICHARD S. BRAY
                                               OCTOBER 3, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                       Rodham T. Delk, Jr., Judge

             Christopher P. Reagan, Assistant Public
             Defender, for appellant.

             Thomas M. McKenna, Assistant Attorney General
             (Mark L. Earley, Attorney General, on brief),
             for appellee.


     Renard C. Fields (defendant) was convicted by a jury for

malicious wounding and a related firearm charge.       On appeal,

defendant, an African-American, complains that the trial court

erroneously permitted the Commonwealth to exercise race-based

peremptory challenges in violation of Batson v. Kentucky, 476 U.S.
79 (1986).    We disagree and affirm the convictions.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
      An accused enjoys the "right to be tried by a jury whose

members are selected pursuant to nondiscriminating criteria."        Id.

at 85-86.   Thus, the exercise of a peremptory challenge to strike

"potential jurors solely on account of their race" violates the

Equal Protection Clause of the United States Constitution.      Id. at

89.   The protocols that govern determination of a Batson motion

are well established.

            The opponent of a peremptory challenge must
            establish a prima facie case of
            discrimination (step 1); once a prima facie
            case is made, the burden of production
            shifts to the proponent of the strike to
            produce a race-neutral or, as in this case,
            a gender-neutral explanation (step 2); if a
            neutral explanation is proffered, the trial
            court must then decide whether the opponent
            of the strike has met its burden and proved
            purposeful discrimination (step 3).

Riley v. Commonwealth, 21 Va. 330, 333, 464 S.E.2d 508, 509

(1995) (citations omitted).

      In assessing the prosecutor's explanation at step 1,

assuming a prima facie case of discrimination, "'the issue is

the facial validity . . . [and] [u]nless a discriminatory intent

is inherent in the . . . explanation, the reason offered will be

deemed race neutral.'"    Purkett v. Elem, 514 U.S. 765, 768

(1995) (citing Hernandez v. New York, 500 U.S. 352, 360 (1991)).

The prosecution's reasoning need not be "persuasive, or even

plausible[,]" only race neutral as a matter of law.       Id.   If

found race neutral, the inquiry proceeds to the third step,

requiring defendant "'to show both that [the race neutral

                                - 2 -
explanations] were merely pretextual and that race . . . was the

real reason'" for the strike.    Robertson v. Commonwealth, 18 Va.

App. 635, 638, 445 S.E.2d 713, 715 (1994) (citation omitted).

     Thus, generally, "the decisive question" before the trial

court ultimately becomes "whether counsel's race neutral

explanation for a peremptory challenge should be believed" and,

"once that has been settled, there seems nothing left to

review."   Hernandez, 500 U.S. at 365, 367.   Such determination

constitutes a factual finding by the trial court, accorded

"'great deference on appeal'" and disturbed only if unsupported

by the evidence.   Barksdale v. Commonwealth, 17 Va. App. 456,

460, 438 S.E.2d 761, 763 (1993) (en banc) (citations omitted).

     Here, following the court's finding of prima facie

"racially discriminatory challenges" by the Commonwealth, the

prosecutor offered racially neutral explanations for each

disputed strike, including the proximity of addresses provided

by two venirepersons and certain defense witnesses.   In

response, defense counsel was admittedly uncertain whether the

addresses were "near," recalling only the venirepersons in issue

had not expressed recognition of any witness previously

disclosed to the panel by the court.

     In overruling the motion, the trial court accepted the

prosecutor's representations, "as an officer of the court,"

concluding that the explanations were race neutral and not

pretextual, findings properly supported by the record.

                                - 3 -
Accordingly, we affirm the convictions.

                                          Affirmed.




                         - 4 -